—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered May 16, 2001, which, upon a jury verdict in plaintiff’s favor upon her claim for gender discrimination, awarded plaintiff damages for economic and emotional harm in the total sum of $903,017, unanimously affirmed, without costs.
The trial court properly declined plaintiff-appellant’s request to submit the issue of punitive damages to the jury. Defendant’s offending conduct, as demonstrated at trial, while highly inappropriate, did not warrant an award of punitive damages (see, generally, Kolstad v American Dental Assn., 527 US 526, 538-539).
The points defendant raised on its cross appeal are unavailing. The verdict as to liability was sufficiently supported by, and was not against the weight of, the evidence (see, Matter of Classic Coach v Mercado, 280 AD2d 164, lv denied 97 NY2d 601). The trial court’s rulings did not deprive defendant of a fair trial. The jury’s award to plaintiff of $500,000 for emotional distress did not, under the circumstances presented, materially deviate from what is reasonable compensation. Concur — Tom, J.P., Mazzarelli, Andrias, Ellerin and Marlow, JJ.